In re: Gordon Natal, Sr., individually and on behalf of his minor daughter, Melanie Natal applying for certiorari or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans, 286 So.2d 738.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Writ granted. Limited to the assignment of errors against homeowners and insurer.
SUMMERS, J., is of the opinion the judgment of the Court of Appeal presents no error of law reviewable by this Court.